UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2404


In Re:   MARY D. SLAEY,

                 Debtor.

---------------------------------

MARY D. SLAEY,

                 Debtor – Appellee,

           v.

P.H. HARRINGTON, JR.,

                 Creditor - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-01210-TSE-JFA)


Submitted:   October 31, 2016              Decided:   December 7, 2016


Before WILKINSON, TRAXLER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan J. Cilman, Fairfax, Virginia, for Appellant. Gregory Counts,
TYLER, BARTL, RAMSDELL & COUNTS, PLC, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     P.H. Harrington, Jr., appeals from the district court orders

determining that Harrington’s claim asserted in Mary D. Slaey’s

bankruptcy case was barred by the statute of limitations, and

denying reconsideration of that order. We have reviewed the record

and the arguments presented on appeal and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Harrington v. Slaey, No. 1:14-cv-01210-TSE-JFA (E.D. Va.

Sept. 1, 2015 & filed Oct. 14, 2015; entered Oct. 15, 2015).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                2